               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

ELIZABETH LOPER DEWRELL,                        )
                                                )
       Plaintiff,                               )
                                                )
v.                                              ) CIVIL ACTION 20-0140-WS-B
                                                )
JIMMY CARVER, et al.,                           )
                                                )
       Defendants.                              )

                                            ORDER
       This matter is before the Court on its sua sponte review of its subject matter
jurisdiction. The defendants removed on the basis of diversity of citizenship. To
establish the amount in controversy, they relied on a settlement demand issued
several months prior to the filing of this action. By previous order, the Court
concluded that the settlement demand “does not provide specific information
suggesting that over $75,000 is in controversy.” (Doc. 5 at 3). The Court ordered
the defendants to supplement their removal papers so as to adequately demonstrate
the existence of diversity jurisdiction. (Id. at 5).
       In response, the defendants have informed the Court that they have no
additional evidence with which to satisfy their burden of demonstrating by a
preponderance of the evidence that the amount in controversy more likely than not
exceeds $75,000, exclusive of interest and costs. (Doc. 6 at 5). Accordingly, for
reasons set forth in the Court’s previous order, this action is remanded to the
Circuit Court of Mobile County


       DONE and ORDERED this 6th day of April, 2020.


                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE
